In an action in which the plaintiff wife was granted a judgment of divorce, she appeals from so much of an order of the Supreme Court, Nassau County, dated June 2, 1976, as granted the branch of defendant’s cross motion which *944sought a downward modification of the child support payments required to be made by the said judgment. Order affirmed insofar as appealed from, without costs or disbursements. Under the particular facts and circumstances of this case, defendant was entitled to a downward modification, as he was financially unable to comply with the terms of the judgment of divorce. The depression in the building industry, where he was employed, reduced his income because he was unable to earn extra money in his field. Thus, his net salary was insufficient to meet his financial obligations. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.